On Rehearing.
Watkins, J.
In our original opinion it is erroneously stated that assessment complained of was made in the year 1892 — the suppression of the plaintiff’s business having occurred in March, 1891. This error was possibly superinduced by a statement to that effect which appears in the city attorney’s brief — the averment of plaintiff’s petition being that the property that is alleged to be exempt was assessed for taxes during the year 1891.
On theory of our opinion the unsold products of plaintiff’s manufacture, being11 amere form into which the capital employed in business had temporarily passed, were therefore exempt, as pare of the capital employed in the business of manufacturing;” at least so long as the employment continued. Therefore, inasmuch as the business of manufacturing cars ceased only in the month of March, 1891, the xemption continued- to that date at least.
*1477Consequently we Rave a question of tax exemption that is res nova —liability for taxes existing for one portionof the year 1891, and the property being exempt for a portion of the year. There is no means of determining such a question provided by the law. But, inasmuch as it appears from the record that the plaintiff used diligent efforts, immediately subsequent to the suspension of its business, to dispose of the cars, we think it but just and reasonable that the exemption of same should be extended to the remainder of the year 1891.
Certainly an assessment of this property for the year 1890 was erroneous, and a portion of the year 1891; and we think under the circumstances of this case the ends of justice would be best subserved by sustaining the exemption and perpetuating the plaintiff’s injunction. This conclusion results necessarily in overruling our former decree — though not changing the principles of law announced in the opinion.
It is therefore ordered, adjudged and decreed that the judgment and decree heretofore rendered be set aside and annulled; and it is now ordered and decreed that the judgment appealed from be affirmed.